                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANN TREBOUX,                                        Case No. 20-mc-80020-KAW
                                   8                    Plaintiff,
                                                                                             ORDER DENYING MOTION TO SEAL
                                   9              v.                                         CASE AND ALL DOCUMENTS
                                  10     MARC TETRO, INC.,                                   Re: Dkt. No. 4
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On January 27, 2020, Plaintiff Ann Treboux filed a “Request to Serve a Subpoena to
                                  14   Produce Documents” in Case No. 19-cv-2691, Mark Tetro, Inc. v. Treboux, currently proceeding
                                  15   in the Southern District of New York. (Dkt. No. 1.) On January 31, 2020, the Court denied the
                                  16   request as moot, as the subpoena had already been issued and Plaintiff did not require permission
                                  17   from the Court to serve it. (Dkt. No. 3.)
                                  18          On February 12, 2020, Plaintiff filed the instant motion to seal the case and all documents.
                                  19   (Pl.’s Mot. to Seal, Dkt. No. 4.) Plaintiff asserts that the existence of this case and other lawsuits
                                  20   has resulted in Plaintiff’s inability to sign a lease on an apartment or get a job because people do a
                                  21   web search of her name and find these lawsuits. (Id. at 2.) Specifically, Plaintiff raises concerns
                                  22   about a prospective employer or landlord not wanting to know the facts in a separate case, Case
                                  23   No. 19-cv-583-SBA, Trickey v. Treboux. (Id. at 3.)
                                  24          The Court DENIES Plaintiff’s motion to seal. “Historically, courts have recognized a
                                  25   ‘general right to inspect and copy public records and documents, including judicial records and
                                  26   documents.’” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2005)
                                  27   (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 n.7 (1978)). “Unless a particular
                                  28   court record is one traditionally kept secret, a strong presumption in favor of access is the starting
                                   1   point.” Id. (internal quotation omitted). The burden is therefore on the party seeking to seal a

                                   2   judicial record to “overcom[e] this strong presumption by meeting the ‘compelling reasons’

                                   3   standard. That is, the party must articulate compelling reasons supported by specific factual

                                   4   findings that outweigh the general history of access and the public policies favoring

                                   5   disclosure . . . .” Id. at 1178-79 (internal quotations omitted). “‘[C]ompelling reasons’ sufficient

                                   6   to outweigh the public’s interest in disclosure and justify sealing court records exist when such

                                   7   court files might have become a vehicle for improper purposes, such as the use of records to

                                   8   gratify private spite, promote public scandal, circulate libelous statements, or release trade

                                   9   secrets.” Id. at 1179.

                                  10           Here, Plaintiff seeks to seal the entirety of the case. Plaintiff, however, cites no facts

                                  11   specific to the filings of this case that would be problematic to a landlord or prospective employer.

                                  12   Plaintiff also cites no authority, and the Court has found none, that a Plaintiff is entitled to seal the
Northern District of California
 United States District Court




                                  13   very existence of a suit. In light of the strong presumption in favor of public access, the Court

                                  14   DENIES Plaintiff’s motion to file this case under seal.

                                  15           IT IS SO ORDERED.

                                  16   Dated: February 26, 2020
                                                                                               __________________________________
                                  17                                                           KANDIS A. WESTMORE
                                  18                                                           United States Magistrate Judge

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
